In a negligence action arising out of a rear-end automobile collision, the defendants appeal from an order of the Supreme Court, Rock-land County, dated July 28, 1964, which granted plaintiff’s motion for summary judgment and directed an assessment of damages by a jury. Order reversed on the law and the facts, without costs, and motion for summary judgment denied. In our opinion, the record presents issues of fact which may not be resolved upon a motion for summary judgment (Simon v. Appelbaum, 9 A D 2d 695). Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.